By the Court.
The grant to the proprietors of the sawmill reserved water for the fulling-mill four days in a week, and said saw-mill to continue so long only as it was kept in repair. The grant under which the plaintiff claims, is of the privilege of the water from the slitting-mill, reserving a sufficiency for the fulling-mill four days in the week, and so as not to prejudice the saw-mill. In case there should not be enough for all three, the extinguishment of the right of the saw-mill falls into and enlarges the right of the slitting-mill.